Nationstar Mtge., LLC v Sorano (2019 NY Slip Op 05675)





Nationstar Mtge., LLC v Sorano


2019 NY Slip Op 05675


Decided on July 17, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
FRANCESCA E. CONNOLLY
VALERIE BRATHWAITE NELSON, JJ.


2016-12204
 (Index No. 65570/14)

[*1]Nationstar Mortgage, LLC, respondent, 
vDebra Sorano, et al., defendants, Richard T. Wieland, Jr., nonparty-appellant.


Richard T. Wieland, Jr., Cortlandt Manor, NY, nonparty-appellant pro se.
Sandelands Eyet LLP, New York, NY (William C. Sandelands of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, nonparty Richard T. Wieland, Jr., appeals from an order of the Supreme Court, Westchester County (Sam D. Walker, J.), dated September 30, 2016. The order, insofar as appealed from, denied his separate motions to vacate a judgment of foreclosure and sale of the same court dated August 26, 2015, and to stay the foreclosure sale of the subject property.
ORDERED that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court's determination that nonparty Richard T. Wieland, Jr. (hereinafter the appellant), failed to establish his entitlement to vacate a judgment of foreclosure and sale dated August 26, 2015 (see  CPLR 5015[a]). Further, the appellant failed to establish any basis to stay the foreclosure sale of the subject property.
The appellant's remaining contentions are without merit.
DILLON, J.P., COHEN, CONNOLLY and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court